Opinion issued April 5, 2007











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00562-CR
____________

JUAN SANCHEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Criminal Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 1349176



MEMORANDUM  OPINION
 On April 2, 2007, appellant filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).